Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 1 of 28



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA




  UNITED STATES OF AMERICA,
                                                               CASE NO. 11-20349-CR-UNGARO

                         Plaintiff,
  v.

  FERNANDO VICENTE MARULANDA TRUJILLO,

                    Defendant.
  ________________________________________/

  EMERGENCY MOTION FOR COMPASSIONATE RELEASEDUE DUE TO MEDICAL
                 CONDITIONS AND COVID -19 VIRUS

        COMES NOW, defendant, FERNANDO VICENTE MARULANDA TRUJILLO, by and

 through the undersigned counsel, pursuant to Title 18 U.S.C. § 3582(c)(1)(A);(c)(2);(c)(3) and (c)(6),

 as amended by Section 603 of the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, hereby

 files the instant Emergency Motion for Compassionate Release, and in support thereof proffers the

 following facts:

                                      GROUNDS FOR RELIEF

        a. Mr. Marulanda Trujillo’s Age, Debilitating, Deteriorating Health Condition and the
           COVID-19 Pandemic

        Mr. Marulanda Trujillo is a 68 year old man who was convicted of a non-violent, drug

 trafficking offense on July 30, 2012, approximately 8 years ago. Mr. Marulanda Trujillo has no

 history of violence and no other criminal convictions. According to the BOP website, if Mr.

 Marulanda Trujillo survives the COVID-19 pandemic, he will be released on December 11, 2026.

 (See https://www.bop.gov/inmateloc/). As documented by the Federal Bureau of Prisons, Mr.

 Marulanda Trujillo suffers from severe coronary heart disease, heart failure, chronic atrial

                                                   1
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 2 of 28



 fibrillation, severe mitral valve regurgitation, multi-vessel coronary artery disease, chronic diastolic

 heart failure, and iron deficiency. (Ex. 1). While serving his federal prison sentence, Mr. Marulanda

 Trujillo suffered a heart attack, among other things, and was actually found passed out on the shower

 floors. (Ex. 1). Mr. Marulanda Trujillo has undergone a myriad of very serious surgeries while

 incarcerated, including but not limited to cardiac bypass surgery, as well as open heart surgery,

 during which time a dual chamber permanent pacemaker was inserted. (Ex. 2). Mr. Marulanda

 Trujillo was once again recently hospitalized on February 23, 2020, through February 27, 2020, and

 was found to have accumulated water in or about his heart cavity, and was only released shortly

 before the COVID-19 pandemic arrived to the United States. As evidenced by the attached medical

 records, Mr. Marulanda Trujillo, now 68, suffers from heart failure, chronic atrial fibrillation, severe

 mitral valve regurgitation, multivessel coronary artery disease, chronic diastolic heart failure, iron

 deficiency, hypertension and hyperlipidemia. (Ex. 1)

        Mr. Marulanda Trujillo continues to experience deteriorating physical health, the latter which

 substantially diminish his ability to provide self-care within the prison environment, and he is not

 expected to recover from his health condition, but rather continues to deteriorate.

        b. The COVID-19 Pandemic

        COVID-19 has spread all over the world and has greatly impacted us all.                    The

  United States reported more confirmed cases than any other country, with the Center for

  Disease Control reporting over 300,000 on April 5, 2020.1 As the United States has

  experienced a shortage of COVID-19 tests, there is reason to believe that there are many

  more unconfirmed cases in addition to the 300,000 confirmed cases. The COVID-19

  pandemic poses a serious danger to society, and especially to at-risk or vulnerable

  inmates. COVID-19 poses a greater threat to Federal Bureau of Prison inmates than to

  the general population because inmates are confined in relatively close quarters and are
                                                    2
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 3 of 28



  unable to take the health precautions that many can take outside of prison, such as

  social distancing. In light of this unprecedented situation, on April 3, 2020, Attorney

  General Barr urged the Federal Bureau of Prisons to transfer inmates to home

  confinement where appropriate to decrease the risks to their health. Memorandum from

  the Attorney General (Apr. 3, 2020). The memorandum states that inmates over 60 years

  of age with severe pre-existing medical conditions serving sentences for non-violent

  crimes may be transferred to home confinement. (Id. at 2.) Attorney General William

  Barr also emphasized the importance of protecting the public from individuals who may

  pose a danger to society and to prevent the over-burdenin of the police force “with the

  indiscriminate release of thousands of prisoners onto the streets without any verification

  that those prisoners will follow the laws when they are released.” (Id. at 3.) The

  memorandum also stresses the need for careful, individualized determinations on the

  appropriateness of releasing any given inmate and does not encourage a mass release

  of all qualifying inmates. (Id.)

        According to the Centers for Disease Control, COVID-19 spreads from person to person:

    •   Through respiratory droplets produced when an infected person coughs, sneezes or talks.
    •   These droplets can land in the mouths or noses of people who are nearby or possibly be
        inhaled into the lungs.
    •   Between people who are in close contact with one another (within about 6 feet).
    •   Some recent studies have suggested that COVID-19 may be spread by people who are not
        showing symptoms.
    •   Maintaining good social distance (about 6 feet) is very important in preventing the spread of
        COVID-19.
    •   It may be possible that a person can get COVID-19 by touching a surface or object that has
        the virus on it and then touching their own mouth, nose, or possibly their eyes. This is not
        thought to be the main way the virus spreads, but we are still learning more about this virus.
        CDC recommends people practice frequent “hand hygiene,” which is either washing hands
        with soap or water or using an alcohol-based hand rub. CDC also recommends routine
        cleaning of frequently touched surfaces.
    •   How easily a virus spreads from person-to-person can vary. Some viruses are highly
        contagious, like measles, while other viruses do not spread as easily. Another factor is
        whether the spread is sustained, which means it goes from person-to-person without stopping.

                                                  3
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 4 of 28



    •   The virus that causes COVID-19 is spreading very easily and sustainably between people.
    •   Information from the ongoing COVID-19 pandemic suggest that this virus is spreading more
        efficiently than influenza, but not as efficiently as measles, which is highly contagious.
    •   COVID-19 is thought to spread mainly through close contact from person-to-person in
        respiratory droplets from someone who is infected. People who are infected often display
        symptoms of illness. Some people, however, are without symptoms although they are
        infected and may be able to spread the virus. See Centers for Disease Control information
        at:            https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
        spreads.html

        Inmates housed in the state, federal, and juvenile justice prison system DO NOT have the

 ability to put in place the measures aimed at preventing the spread of COVID-19 as a result of their

 housing conditions. Given his housing conditions, Mr. Marulanda Trujillo cannot exercise social

 distancing as mandated by the Center for Disease Control. The Federal Bureau of Prisons has only

 recently provided inmates with a surgical type mask that is not an N95 mask or it’s equivalent, and

 is therefore not sufficient to protect Mr. Marulanda Trujillo from contracting COVID-19.

        The Federal Bureau of Prisons has additionally and inexplicably, reduced Mr. Marulanda

 Trujillo’s commissary amount by1/2, to $25 per week, versus $250.00 per month. Hence, Mr.

 Marulanda Trujilo cannot purchase soap, shampoo, toothpaste, laundry detergent, or food and has

 barely enough to subsist. It is unknown why the Federal Bureau of Prisons has cut the commissary

 accounts of all inmates. The Federal Bureau of Prisons does not provide Mr. Marulanda Trujillo

 with hand sanitizer, rubbing alcohol, Clorox, or soap. The Federal Bureau of Prisons has not

 segregated Mr. Marulanda Trujillo given his age and serious deteriorating physical condition. Fort

 Dix FBOP, which houses Mr. Marulanda Trujillo, has not only made it impossible for Mr. Marulanda

 Trujillo to exercise social distancing, but the FBOP have effectively made it impossible for Mr.

 Marulanda Trujillo to take the necessary and required steps set forth by the Centers for Disease

 Control to protect himself from contracting COVID-19.

         The Federal Bureau of Prisons continue to move inmates from prison to prison, and the

 prison guards continue to have hands-on contact with all of the inmates, including pat downs and the
                                                  4
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 5 of 28



 like. On April 7, 2020, a federal prison inmate being housed at Fort Dix Federal Prison tested positive

 for COVID-19.(See https://www.nj.com/coronavirus/2020/04/first-inmate-at-federal-prison-in-nj-

 tests-positive-for-coronavirus.html). Mr. Marulanda Trujillo is only permitted to bathe 3 times per

 week, and does not have access to the computers, and phone access is not only limited, but very

 dangerous given that the FBOP does not wipe the prison phones clean after every use. Mr. Marulanda

 Trujillo has been cut off from the world and cannot contact the Warden or this Honorable Court.

        On March 22, 2019, Mr. Marulanda Trujillo filed a request for compassionate release with

 the warden of FCI Fort Dix. (Ex. 3). The Warden denied Movant’s request on June 14, 2019,

 because Movant did not meet the criteria for “Elderly Inmates with Medical Conditions” due to his

 having served only 42.2% of his sentence. (Ex. 4) (D.E. 57-10, 57-11.)         Given the COVID-19

 pandemic, on April 1, 2020, Mr. Marulanda Trujillo once again petitioned the Warden for a

 compassionate release, however, the Warden has not yet responded. (Ex. 8) Mr. Marulanda

 Trujillo’s age (68), his continued medical decline, his pre-existing medical conditions, his inability

 to shelter in place or otherwise practice social distancing given the FBOP’s housing conditions at

 FCI Fort Dix, his inability to have access to the necessary N95 mask, hand sanitizer, soap, rubbing

 alcohol, Clorox, his inability to bathe on a daily basis, or do laundry, place Mr. Marulanda Trujillo

 in the highest risk of death if he were to contract COVID-19. Even worse, there is no testing

 available to inmates before the symptoms make clear the disease has stricken and the FBOP is not

 conducting “contact tracing” in order to be more readily able to notify Mr. Marulanda Trujillo long

 beforehand, that he may have been exposed to COVID-19.

        Based upon the foregoing “extraordinary and compelling” circumstances warranting

 compassionate release, Mr. Marulanda Trujillo now seeks a reduction of his sentence pursuant to

 Title 18 U.S.C. § 3582(c)(2);(c)(3) and (c)(6), as amended by Section 603 of the First Step Act of

 2018, Pub. L. No. 115-391, 132 Stat. 5194.

                                                   5
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 6 of 28



                                PROCEDURAL BACKGROUND

        On May 19, 2011, Mr. Marulanda Trujillo was indicted and charged with conspiracy to

 distribute five (5) kilograms or more of cocaine, knowing that such substance would be unlawfully

 imported into the United States, in violation of Title 21, United States Code, Section 963. (DE# 1)

 Immediately upon learning of his indictment and before he was arrested, on January 12, 2012, Mr.

 Marulanda Trujillo self-surrendered to the United States, Southern District of Florida, and did not

 make the Department of Justice go through the added expense of extraditing Mr. Marulanda Trujillo.

 On January 13, 2012, attorney Nelson Israel Alfaro filed a Notice of Appearance on his behalf. (DE#

 4) Without filing a single pre-trial motion, and without obtaining or reviewing any discovery, on

 February 27, 2012, Mr. Marulanda Trujillo entered a guilty plea to the charges set forth in the

 Indictment. (DE# 16; 17; and18).

        Mr. Marulanda Trujillo was sentenced to 210 months on July 30, 2012. (DE#28). Mr.

 Marulanda Trujillo did not file a direct appeal. On March 16, 2015, Mr. Marulanda Trujillo filed a

 Motion to Reduce Sentence pursuant to U.S.S.C. Amendment 782, Title18 U.S.C. §3582 (c)(2) and

 requested a reduction of his term of imprisonment based on a guideline sentencing range that was

 subsequently lowered and made retroactive by the United States Sentencing Commission pursuant

 to 28 U.S.C. §994(u). (DE# 52). This Honorable Court denied the latter motion on June 10, 2016.

 (DE#54). On July 24, 2019, Mr. Marulanda Trujillo petitioned the Court for a modification of his

 sentence consistent with the mandates of the First Step Act, and sought a reduction of his sentence

 pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by Section 603 of the First Step Act of 2018,

 Pub. L. No. 115-391, 132 Stat. 5194, given his declining health condition. (DE# 57). On August 13,

 2019, this Honorable Court denied Mr. Marulanda’s First Step Act motion because the Court

 determined Mr. Marulanda Trujillo had not served 75% of his sentence, nor had he served ten (10)

 years, whichever is shorter, and the Court likewise determined Mr. Marulanda Trujillo did not claim

                                                 6
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 7 of 28



 that he fully exhausted all administrative rights to appeal the BOP’s failure to bring a motion on his

 behalf or provide documentation of such, nor did he assert that the BOP failed to act after he made a

 request. (DE#61)

                                      MEMORADUM OF LAW

          Compassionate Release Statute

           The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), provides
  that:

          (A)    the court, upon motion of the Director of the Bureau of Prisons,
          or upon motion of the defendant after the defendant has fully
          exhausted all administrative rights to appeal a failure of the Bureau
          of Prisons to bring a motion on the defendant’s behalf or the lapse of
          30 days from the receipt of such a request by the warden of the
          defendant’s facility, whichever is earlier, may reduce the term of
          imprisonment (and may impose a term of probation or supervised
          release with or without conditions that does not exceed the unserved
          portion of the original term of imprisonment), after considering the
          factors set forth in section 3553(a) [18 USCS § 3553(a)] to the extent
          that they are applicable, if it finds that—

          (i) extraordinary and compelling reasons warrant such a reduction; or
          (ii) the defendant is at least 70 years of age, has served at least 30 years in
          prison, pursuant to a sentence imposed under section 3559(c), for the offense
          or offenses for which the defendant is currently imprisoned, and a
          determination has been made by the Director of the Bureau of Prisons that
          the defendant is not a danger to the safety of any other person or the
          community, as provided under section 3142(g);
          18 U.S.C. § 3582(c)(1)(A)(i)

          Federal courts may reduce a prisoner's sentence under the circumstances outlined in 18 U.S.C.

 § 3852(c). Under § 3852(c)(1)(A)(i), a court may reduce a prisoner's sentence “if it finds that” (1)

 “extraordinary and compelling reasons warrant such a reduction” and (2) the reduction is “consistent

 with applicable policy statements issued by the Sentencing Commission.” Prior to 2018 only the

 Director of the Bureau of Prisons (“BOP”) could file these kinds of “compassionate release motions.”

 United States v. Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019).
                                                     7
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 8 of 28



        The BOP rarely did so. The BOP was first authorized to file compassionate release motions

 in 1984. From 1984 to 2013, an average of only 24 inmates were released each year through BOP-

 filed motions. Hearing on Compassionate Release and the Conditions of Supervision Before the U.S.

 Sentencing Comm'n (2016) (statement of Michael E. Horowitz, Inspector General, Dep't of Justice).

 According to a 2013 report from the Office of the Inspector General, these low numbers resulted, in

 part, because the BOP's “ compassionate release program had been poorly managed and implemented

 inconsistently, ... resulting in eligible inmates... not being considered for release, and terminally ill

 inmates dying before their requests were decided.” Id. The report also found that the BOP “did not

 have clear standards as to when compassionate release is warranted and ... BOP staff therefore had

 varied and inconsistent understandings of the circumstances that warrant consideration for

 compassionate release.” Id.

        Against this backdrop, Congress passed and President Trump signed the First Step Act in

 2018, a landmark piece of criminal-justice reform legislation that “amend[ed] numerous portions of

 the U.S. Code to promote rehabilitation of prisoners and unwind decades of mass incarceration.”

 Brown, 411 F. Supp. 3d at 448 (citing Cong. Research Serv., R45558, The First Step Act of 2018:

 An Overview 1 (2019)). In an effort to improve and increase the use of the compassionate release

 process, the First Step Act amended § 3852(c)(1)(A) to allow prisoners to directly petition courts for

 compassionate release, removing the BOP's exclusive “gatekeeper” role. Congress made this change

 in § 603(b) of the First Step Act. Section 603(b)'s purpose is enshrined in its title: “Increasing the

 Use and Transparency of Compassionate Release” Section 603(b) was initially a standalone bill that

 “explicitly sought to ‘improve the compassionate release process of the Bureau of Prisons.’ ” Brown,

 411 F. Supp. 3d at 451 (quoting Granting Release and Compassion Effectively Act of 2018, S. 2471,

 115th Cong. (2018)).


                                                    8
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 9 of 28



        The amendment to § 3852(c)(1)(A) provided prisoners with two direct routes to court: (1)

 file a motion after fully exhausting administrative appeals of the BOP's decision not to file a motion,

 or (2) file a motion after “the lapse of 30 days from the receipt ... of such a request” by the warden

 of the defendant's facility, “whichever is earlier.” 18 U.S.C. § 3852(c)(1)(A). These changes gave

 the “district judge ... the ability to grant a prisoner’s motion for compassionate release even in the

 face of BOP opposition or its failure to respond to the prisoner's compassionate release request in a

 timely manner.” United States v. Young, 2020 WL 1047815, at *5 (M.D. Tenn. Mar. 3, 2020). The

 substantive criteria of § 3582(c)(1)(A)(i) remained the same.

        Congress never defined the term “extraordinary and compelling reasons,” except to state that

 “[r]ehabilitation ... alone” does not suffice. 18 U.S.C. § 994(t). Rather, Congress directed the

 Sentencing Commission to define the term. Id. The Commission did so prior to the passage of the

 First Step Act, but has not since updated the policy statement. See U.S.S.G. § 1B1.13 cmt. n.1(A)-

 (D). In subsections (A)-(C) of an Application Note to U.S.S.G. § 1B1.13, the Commission

 enumerated three specific “reasons” that qualify as “extraordinary and compelling”: (A) terminal

 illness diagnoses or serious medical, physical or mental impairments from which a defendant is

 unlikely to recover, and which “substantially diminish” the defendant's capacity for self-care in

 prison; (B) aging-related health decline where a defendant is over 65 years old and has served at least

 ten years or 75% of his sentence; or (C) two family related circumstances: (i) death/incapacitation of

 the only caregiver for the inmate’s children or (ii) incapacitation of an inmate’s spouse, if the inmate

 is the spouse's only caregiver. See id. cmt. n.1(A)-(C). The policy statement also added a catchall

 provision that gave the Director of the BOP the authority to determine if “there exists in the

 defendant's case an extraordinary and compelling reason other than, or in combination with” the

 other three categories. Id. cmt. n.1(D).


                                                    9
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 10 of 28



        Thus, implicitly recognizing that it is impossible to package all “extraordinary and

 compelling” circumstances into three neat boxes, the Commission made subsections (A)-(C) non-

 exclusive by creating a catchall that recognized that other “compelling reasons” could exist. See

 United States v. Urkevich, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019) (noting that § 1B1.13

 never “suggests that [its] list [of criteria] is exclusive”); United States v. Beck, --- F. Supp. 3d ----,

 2019 WL 2716505, at 8 (M.D.N.C. June 28, 2019) (“Read as a whole, the application notes suggest

 a flexible approach ... [and] recognize that the examples listed in the application note do not capture

 all extraordinary and compelling circumstances.”).

        The Commission has not updated its policy statement to account for the changes imposed by

 the First Step Act, and the policy statement is now clearly outdated. The very first sentence of §

 1B1.13 constrains the entire policy statement to motions filed solely by the BOP. And an Application

 Note also explicitly confines the policy statement to such motions. See U.S.S.G. § 1B1.13 (“Upon

 motion of the Director of the [BOP] ... the court may reduce a term of imprisonment ....”); id. at cmt

 n.4 (“A reduction under this policy statement may be granted only upon motion by the Director of

 the [BOP].”); see also Brown at 449 (describing the old policy statement as “outdated,” adding that

 the Commission “has not made the policy statement for the old [statutory] regime applicable to the

 new one.”); United States v. Ebbers, --- F. Supp. 3d ----, 2020 WL 91399, at 4 (S.D.N.Y. 2020)

 (describing the old policy statement as “at least partly anachronistic”).

        Accordingly, a majority of district courts have concluded that the “old policy statement

 provides helpful guidance, [but] ... does not constrain [a court's] independent assessment of whether

 ‘extraordinary and compelling reasons’ warrant a sentence reduction under § 3852(c)(1)(A).” United

 States v. Beck, --- F. Supp. 3d ----, No. 13-cr-186-6, 2019 WL 2716505, at *6 (M.D.N.C. June 28,

 2019); see also Brown, 411 F. Supp. 3d at 451 (“[T]he most natural reading of the amended § 3582(c)


                                                    10
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 11 of 28



 ... is that the district court assumes the same discretion as the BOP Director when it considers a

 compassionate release motion properly before it.”); United States v. Fox, 2019 WL 3046086, at 3

 (D. Me. July 11, 2019) (“[D]eference to the BOP no longer makes sense now that the First Step Act

 has reduced the BOP's role.”); United States v. Redd, 2020 WL 1248493, at 7 (E.D. Va. Mar. 16,

 2020) (“Application Note 1(D)'s prefatory language, which requires a [catchall] determination by the

 BOP Director, is, in substance, part and parcel of the eliminated requirement that relief must be

 sought by the BOP Director in the first instance.... [R]estricting the Court to those reasons set forth

 in § 1B1.13 cmt. n.1(A)-(C) would effectively preserve to a large extent the BOP's role as exclusive

 gatekeeper, which the First Step Act substantially eliminated ....”); United States v. Young, 2020 WL

 1047815, at (M.D. Tenn. Mar. 4, 2020) (“[T]he dependence on the BOP to determine the existence

 of an extraordinary and compelling reason, like the requirement for a motion by the BOP Director,

 is a relic of the prior procedure that is inconsistent with the amendments implemented by the First

 Step Act.”); Maumau, 2020 WL at 2-3 (D. Utah Feb. 18, 2020) (collecting cases).

        The conclusion reached by the majority of courts is more persuasive. It is true that §

 3852(c)(1)(A) requires courts to act consistently with applicable policy statements under the

 Sentencing Guidelines, but the Sentencing Commission simply has not issued a policy statement that

 addresses prisoner-filed motions post-First Step Act.

        There is no policy statement applicable to motions for compassionate release filed by

 defendants under the First Step Act. By its terms, the old policy statement applies to motions filed

 by the [BOP] Director and makes no mention of motions filed by defendants.... The Sentencing

 Commission has not amended or updated the old policy statement since the First Step Act was

 enacted, nor has it adopted a new policy statement applicable to motions filed by defendants. Beck,

 --- F. Supp. 3d ----, 2019 WL 2716505, at 5 (citations omitted). The introductory sentence of §


                                                   11
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 12 of 28



 1B1.13, “[u]pon motion of the Director of the [BOP ... the court may reduce a term of imprisonment,”

 limits the policy statement's scope to a procedural scheme exclusively involving the BOP that does

 not exist anymore. And comment 4 of § 1B1.13's Application Note expressly states that “[a]

 reduction under this policy statement may be granted only upon motion by the Director of the

 [BOP].” Accordingly, by its own terms, the scope of the old policy statement is clearly outdated and,

 at the very least, does not apply to the entire field of post-First Step Act motions. In other words, for

 prisoner-filed motions, there is a gap left open that no “applicable” policy statement has addressed.

 Therefore, the policy statement may provide “helpful guidance” but does not limit the Court's

 independent assessment of whether “extraordinary and compelling reasons” exist under §

 3582(c)(1)(A)(i). See Beck at 6; Fox, 2019 WL 3046086, at 3 (“I agree with the courts that have said

 that the Commission's existing policy statement provides helpful guidance ... [but] is not ultimately

 conclusive given the statutory change.”).

        Minority cases like Lynn attempt to refute this point by minimizing the impact of the First

 Step Act's changes. See Lynn, 2019 WL 38505349, at 4 n.5 (“While Section 1B1.13 and application

 note 4 reference motions brought by BOP, this merely restates the restriction on proper movants [that

 existed] prior to the [First Step] Act ....”). The First Step Act, however, significantly altered the

 landscape of compassionate-release motions and created a procedural gap that the Sentencing

 Commission's policy statement never had a chance to address. When the Commission wrote its policy

 statement, a motion could reach the court only through the BOP. By providing the catchall provision,

 the Commission recognized that it may be impossible to definitively predict what reasons may

 qualify as “extraordinary and compelling.” Rather than attempt to make a definitive prediction, the

 Commission covered all of its bases by ensuring that every motion to reach the court would have an

 opportunity to be assessed under the flexible catchall provision. At the time the Commission wrote,


                                                    12
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 13 of 28



 the catchall provision's BOP-focused language accomplished that task, because every motion to

 reach the court necessarily had to be filed and approved by the BOP.

        Under the First Step Act, however, it is possible for inmates to file compassionate-release

 motions—under the 30-day lapse provision—when their warden never responds to their request for

 relief. Thus, Congress specifically envisioned situations where inmates could file direct motions in

 cases where nobody in the BOP ever decided whether the motion qualified for relief under the

 catchall provision that the Commission originally sought to apply to all motions. It would be a

 strange remedy indeed if Congress provided that prisoners whose wardens failed to respond in such

 a situation could only take advantage of the thirty-day lapse provision by accepting a pared-down

 standard of review that omitted the flexible catchall standard. But under the minority view, that is

 exactly what would happen: prisoners in this situation would never have the chance for the BOP to

 assess their claim under the catchall provision and would never get the chance for this kind of flexible

 review in the district court, since under the minority view, the court would be constrained to the

 specific criteria in subsections (A)-(C) of the policy statement.

        This would have the perverse effect of penalizing prisoners who take advantage of the First

 Step Act's fast-track procedures and rewarding prisoners who endure the BOP-related delay that the

 Act sought to alleviate. That would be antithetical to the First Step Act. The First Step Act—and the

 critical 30-day lapse route it provided—directly responded to a compassionate-release system so

 plagued by delay that prisoners sometimes died while waiting for the BOP to make a decision. See

 Hearing on Compassionate Release and the Conditions of Supervision Before the U.S. Sentencing

 Comm'n (2016) (statement of Michael E. Horowitz, Inspector General, Dep't of Justice); see also 164

 Cong. Rec. S7314-02, 2018 WL 6350790 (Dec. 5, 2018)(statement of Senator Cardin, co-sponsor of

 First Step Act) (“[T]he bill expands compassionate release ... and expedites compassionate release


                                                   13
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 14 of 28



 applications.”). Under the minority view, Congress would have created a two-tiered system that

 poses a Sophie's Choice to prisoners with unresponsive wardens: (1) opt for quicker relief at the cost

 of a disadvantageous standard with no catchall; or (2) endure delay—and, possibly, complete

 inaction—to retain a more flexible standard. Congress sought to help, not hinder, these sorts of

 prisoners, and clearly did not intend to create this outcome. Nothing in the text of the old policy

 statement calls for it, since that statement expressly limits itself to motions filed by the BOP and was

 written before this situation was even possible to envision.

         Adopting the minority view, then, would undermine the purpose of the First Step Act and

 create an inconsistent and shifting definition of the term “extraordinary and compelling.” Because

 the Sentencing Commission has not issued a policy statement addressing post-First Step Act

 procedures, it certainly has not mandated that courts take such an approach. Accordingly, as a result

 of the First Step Act, there is simply a procedural gap that the Sentencing Commission—currently

 lacking a quorum and unable to act—has not yet had the chance to fill. Nothing in § 3852(c)(1)(A)(i)

 requires courts to sit on their hands in situations like these. Rather, the statute's text directly instructs

 courts to “find that” extraordinary circumstances exist.

         Therefore, this Honorable Court has discretion to assess whether Mr. Marulanda Trujillo

 presents “extraordinary and compelling reasons” for his release outside of those listed in the non-

 exclusive criteria of subsections (A)-(C) of the old policy statement. Of course, this policy statement

 remains informative in guiding my determination. See, e.g., Fox, 2019 WL 3046086, at 3 (“[T]he

 Commission's existing policy statement provides helpful guidance on the factors that support

 compassionate release, although it is not ultimately conclusive ....”); Beck, 2019 WL 2716505, at 7

 (“While the old policy statement provides helpful guidance, it does not constrain the Court's

 independent assessment ....”); United States v. Lisi, 2020 WL 881994, at 3 (S.D.N.Y. Feb. 24, 2020)


                                                      14
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 15 of 28



 (“[T]he Court may independently evaluate whether [defendant] has raised an extraordinary and

 compelling reason for compassionate release ... [but § 1B1.13's policy statement] remain[s] as helpful

 guidance to courts ....”).

         Hence, this Honorable Court may waive the requirement that an inmate exhaust all

 administrative remedies only if one of the recognized exceptions to exhaustion applies. “Even where

 exhaustion is seemingly mandated by statute ..., the requirement is not absolute.” Washington v.

 Barr, 925 F.3d 109, 118 (2d Cir. 2019) (citing McCarthy v. Madigan, 503 U.S. 140, 146–47 (1992)).

 There are three circumstances where failure to exhaust may be excused: “First, exhaustion may be

 unnecessary where it would be futile, either because agency decisionmakers are biased or because

 the agency has already determined the issue.” Id. Second, “exhaustion may be unnecessary where

 the administrative process would be incapable of granting adequate relief.” Id. at 119. Third,

 “exhaustion may be unnecessary where pursuing agency review would subject plaintiffs to undue

 prejudice.” Id.

         All three of these exceptions apply here. “[U]ndue delay, if it in fact results in catastrophic

 health consequences--in Mr. Marulanda Trujillo’s case it will more than likely result in death if he

 contracts COVID-19—could make exhaustion futile. Moreover, the relief the agency might provide

 could, because of undue delay, become inadequate. As an example, when Mr. Marulanda Trujillo

 sent his initial request for compassionate release to the Warden, it took the Warden approximately 3

 months to even respond. (See Ex. 3 and Ex. 4). Finally, and obviously, Mr. Marulanda Trujillo

 could be unduly prejudiced by such delay.” Washington, 925 F.3d at 120–21; see also Bowen v. City

 of New York, 476 U.S. 467, 483 (1986)(holding that irreparable injury justifying the waiver of

 exhaustion requirements exists where “the ordeal of having to go through the administrative process

 may trigger a sever medical setback” (internal quotation marks, citation, and alterations omitted));

 Abbey v. Sullivan, 978 F.2d 37, 46 (2d Cir. 1992) (“[I]f the delay attending exhaustion would subject
                                                   15
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 16 of 28



 claimants to deteriorating health, ... then waiver may be appropriate.”); New York v. Sullivan, 906

 F.2d 910, 918 (2d Cir. 1990)(holding that waiver was appropriate where “enforcement of the

 exhaustion requirement would cause the claimants irreparable injury” by risking “deteriorating

 health, and possibly even ... death”). Here, even a few weeks’ delay carries the risk of catastrophic

 health consequences for Mr. Marulanda Trujillo. This Honorable Court should therefore find that

 requiring Mr. Marulanda Trujillo to require him to exhaust his administrative remedies—i.e. by

 either filing an appeal of the denial of his first request for compassionate release, or to alternatively

 require Mr. Marulanda Trujillo to wait for the Warden to respond to his most recent request, given

 these unique circumstances created by the COVID-19 and the exigency of a rapidly advancing

 pandemic, would result in undue prejudice and render exhaustion of the full BOP administrative

 process both futile and inadequate.

          This Honorable Court should also consider the applicable 18 U.S.C. § 3553(a)

  factors that it would have considered at the time of sentencing, such as the nature and

  circumstances of the offense and the history and characteristics of the offender, see §

  3553(a)(1), coupled with the need to ensure adequate punishment, deterrence, and

  community protection, See id. at (a)(2)(A-C), and to avoid unwarranted disparity, see

  id. at (a)(6), warranted a sentence of 100 months of imprisonment. However, given

  that Mr. Marulanda Trujillo has served the majority of his sentence and would soon

  be released from prison coupled with his severe medical conditions, continued

  confinement in prison for the last few years of his life does not serve the purposes of

  punishment under § 3553(a)(2). Every day that Mr. Marulanda Trujillo spends in

  prison, he is at risk of contracting COVID-19 and subsequently dying from the

  disease.


                                                    16
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 17 of 28



         Many district courts have recently exercised their expanded jurisdiction to release the

  convicted in light of the COVID-19 pandemic and unrelated medical issues. See U.S. v. Foster,

  No. 1:14-cr-324-02 (MD Pa. Apr. 3, 2020) ("the circumstances faced by our prison system during

  this highly contagious, potentially fatal global pandemic re unprecedented. It is no stretch to call

  this environment 'extraordinary and compelling' and we believe that should we not reduce

  defendant's sentence, defendant has a high likelihood of contracting COVID-19 form which he

  would "not be expected to 'recover." USSG sect 1B1 .13. No rationale is more compelling or

  extraordinary/"); U.S. v. Resnik, No. 1:12-cr-00152- CM (SDNY Apr. 2, 2020)("Releasing a

  prisoner who is for all practical purposes deserving of compassionate release during normal times

  is all but mandated in the age of COVID-19."); U.S. v. Williams, No. 3:04-cr-95 (MCR)(ND Fla.

  Apr. 1, 2020)("Williams health conditions taken with his age put him at significant risk for even

  more severe and life threatening illness: should he be exposed to COVID-19 while incarcerated;

  See U.S. v. Colvin, No. 3:19-cr-179 (JBA), 2020 WL 1613943 (D.Conn. Apr. 2, 2020)("she has

  diabetes, a serious medical condition, which substantially increases her risk of severe illness is she

  contracts COVID-19. Defendant is unable to provide self-care within the environment of FDC

  Philadelphia in light of the ongoing and growing COVID-19 pandemic because she is unable to

  practice effective social distancing and hygiene to minimize her risk to exposure. The Court

  concludes that the risk faced by defendant will be minimized by her immediate release to home,

  where she will quarantine herself.")

   COVID-19 CASES AKIN TO MR. MARULANDA TRUJILLO’S WHICH HAVE BEEN
              DECIDED IN THE SOUTHERN DISTRICT OF FLORIDA

    • United States of America v. Donald Platten, Case No. 08-80148-CR MIDDLEBROOKS:
        The Honorable Judge Middlebrooks granted Mr. Platten’s Pro Se Motion for Compassionate
        Release. (Ex. 5) On August 21, 2009, a jury convicted Mr. Platten of conspiracy, securities
        fraud, and obstruction of the internal revenue laws. Defendant Platten was subsequently
        sentenced to 262 months imprisonment. Mr. Platten is currently set to be released on April
        23, 2028. See Federal Bureau of Prisons, Inmate Locator, available at http://www.bop.gov
                                                   17
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 18 of 28



       /iloc2/LocateInmate.jsp. Defendant is 69 years old and suffers from prostate cancer and he
       has a heart condition, which required surgery and the placement of three stints. Defendant
       Platten also had multiple surgeries for blockage of his urethra. Mr. Platten did not exhaust his
       administrative remedies, as he had only sent a letter to the Warden on March 24, 2020, and
       30 days had not yet elapsed. The Court nevertheless determined Mr. Platten was not required
       to exhaust his administrative remedies in order for the Court to have jurisdiction, relying on
       the holding in McCarthy v. Madigan, 503 U.S. 140, 146 (1992); see also Washington v. Barr,
       925 F.3d 109, 118 (2d Cir. 2019), where the United States Supreme Court held that, even in
       such circumstances, an exception exists where “the interests of the individual weigh heavily
       against requiring administrative exhaustion.” Id. Judge Middlebrooks found that one such
       exception exists where “requiring resort to the administrative remedy may occasion undue
       prejudice to subsequent assertion of a court action. Such prejudice may result, for example,
       from an unreasonable or indefinite timeframe for administrative action.” McCarthy, 503 U.S.
       at 146–47 (1992). (Ex. 5)

       The Honorable Judge Middlebrooks emphasized the COVID-19 virus is highly contagious
       and can be spread even by asymptomatic carriers.4 The virus is “spread mainly from person-
       to-person . . . [b]etween people who are in close contact with one another . . . [t]hrough
       respiratory droplets produced when an infected person coughs or sneezes.”5 “Courts around
       the country have recognized that the risk of COVID-19 to people held in jails and prisons ‘is
       significantly higher than in the community, both in terms of risk of transmission, exposure,
       and harm to individuals who become infected.’” See United States v. Williams, 2020 WL
       1751545, at *2 (N.D. Fla. Apr. 1, 2020) (quoting Basank v. Decker, --- F. Supp. 3d ---, 2020
       WL 1481503, at *3 (S.D.N.Y. March 26, 2020), and citing United States v. Harris, --- F.
       Supp. 3d ---, 2020 WL 1503444, at ¶ 7 (D.D.C. Mar. 27, 2020)); United States v. Campagna,
       2020 WL 1489829, at *2 (S.D.N.Y. Mar. 27, 2020); Castillo v. Barr, 2020 WL 1502864, at
       *2 (C.D. Cal. Mar. 27, 2020); United States v. Kennedy, 2020 WL 1493481, at *2-3 (E.D.
       Mich. Mar. 27, 2020); United States v. Garlock, 2020 WL 1439980, at *1 (N.D. Cal. Mar.
       25, 2020)). (Ex. 5)

       Judge Middlebrooks likewise held that given the unprecedented COVID-19 virus, it would
       unduly prejudice the Defendant to require him to exhaust administrative remedies, and noted:
       “Each day that Defendant spends in confinement, he is at a heightened risk of contracting the
       COVID-19 virus. Delaying a ruling on Defendant’s motion until such time as the Bureau of
       Prisons can consider his circumstances and take action would be unreasonable and would
       expose Defendant to unnecessary risk. Accordingly, I find that it is appropriate to allow
       Defendant to proceed despite his failure to exhaust administrative remedies.” (Ex. 5 at P. 5).
       Judge Middlebrooks then determined Defendant Platten had demonstrated extraordinary and
       compelling reasons justifying his immediate release under Section 3582(c)(1)(A) and
       U.S.S.G. § 1B1.13. In so doing, Judge Middlebrooks found Defendant’s serious and
       substantial preexisting medical issues, combined with his age, placed him at increased risk of
       severe illness if he contracts COVID-19. See United States v. Rodriguez, No. 2:03-cr-271,
       Doc. # 135 at 2 (E.D.P.A. Apr. 1, 2020) (granting compassionate release because for a
       diabetic inmate, “…[n]othing could be more extraordinary and compelling than this
       pandemic”).
       According to Judge Middlebrooks:


                                                 18
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 19 of 28



          “As the COVID-19 pandemic continues to pose a substantial threat to
          individuals across this country, with thousands of Americans dying each week,6
          I find that Plaintiff will be able to substantially reduce his risk of contracting
          this virus by sheltering in his home.”

       See CDC, Coronavirus Disease 2019 (COVID-19), Provisional Death Counts for
       Coronavirus Disease, April 17, 2020, https://www.cdc.gov/coronavirus/2019-
       ncov/prepare/transmission.html.

       And, based on the Defendant’s non-violent crime, Judge Middlebrooks found the Defendant
       was not a danger to the safety of any other person or to the community, and thus the factors
       set forth in 18 U.S.C. § 3553(a) weighed in favor of his release. (Ex. 5)

       United States v. Oreste, Case No. 1:14-cr-20349-RNS-1, (S.D. Fla. Apr. 6, 2020) (Judge
       Scola): Defendant filed a motion requesting that he be released from prison early and allowed
       to serve the remainder of his sentence in home confinement because of the extraordinary and
       compelling circumstances presented by the COVID-19 pandemic and because of his
       advanced age and incredibly poor health. (Ex. 6) In July 2014, Defendant Oreste pled guilty
       to one count of conspiracy to commit wire fraud in violation of 18 U.S.C. § 1349. On
       February 4, 2015, the District Court sentenced Mr. Oreste to 100 months in prison followed
       by 5 years of supervised release. Mr. Oreste surrendered to serve his sentence on March 20,
       2015, and has been incarcerated since then. Mr. Oreste has served 60 months of his 100-
       month sentence, and according to the Bureau of Prisons website, his projected release date is
       June 2022.

       Mr. Oreste suffers from a number of severe illnesses that increase his risk of death due to
       COVID-19, including end-stage renal failure, heart failure, diabetes, and a history of
       respiratory illness. Since he was admitted into prison, he had several eye surgeries for
       detached retinas and is blind in his right eye and has low vision in his left eye. He had open-
       heart surgery in January 2017 due to a heart attack, after which he was diagnosed with heart
       failure. (Ex. 6) And, in 2018, he contracted pneumonia and bronchitis. The Honorable Judge
       Scola found that these medical conditions put Mr. Oreste at a high risk of death from COVID-
       19.2 (Ex. 6). Based on the increased risk of death posed by COVID-19 pandemic and Mr.
       Oreste’s severe health conditions, the Honorable Judge Scola found that extraordinary and
       compelling reasons warrant Mr. Oreste’s release. (Ex. 6).

       United States v. Dalia Hernandez, Case No. 18-cr-20474, (S.D. Fla. Apr. 2, 2020):
       Defendant Dalia Hernandez, convicted of medicare fraud, sought a compassionate release
       because she is a breast cancer survivor whose weakened immune system made her susceptible
       to COVID-19. The Honorable Judge Cecilia Altonaga agreed and on April 2 ordered that she
       be allowed to finish her sentence on home confinement — with a 2-week self-quarantine
       from other family members. (Ex. 7)


       COVID-19 INFECTS THE FEDERAL BUREAU OF PRISONS POPULATION

              It is becoming clear that the BOP’s facilities and staff are facing a tidal wave of
                                                 19
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 20 of 28



       infections because the BOP houses a large number of prisoners in very tight quarters across

       this nation. Once the virus spreads inside BOP facilities, there will be little to stop it. BOP

       has decided as a policy matter to battle this virus by treating the prisons as fortifications that

       will nominally deny entry to outside infestation by among other things, ending inmate

       visitation    and      requiring     the     Staff     to     self-report     infections.     See

       https://www.bop.gov/coronavirus/covid19_status.jsp.

               While the BOP’s strategy certainly is well intentioned, it flies in the face of every

       health expert and governmental order in the country. Indeed, on Sunday, March 22, the

       President of the United States discussed openly that he is considering releasing all federal

       prisoners who are elderly and non-violent, presumably based on recommendations received

       by his Coronavirus Task Force. See https://www.businessinsider.com/trump-

       consider-coronavirus-executive-order-federal-prisons2020-3.BOP’s “Impenetrable

       Fortress” strategy is not going to work. Staff, both symptomatic and non-symptomatic has

       contracted the virus and unintentionally introduces that virus within the inmate population.

               PANDEMIC WITHIN THE FEDERAL BUREAU OF PRISONS
            BOP-Reported Positive Tests for COVID-19 Nationwide
                             Number of                        Number of
                                               Number of
                  Date         Positive                         Inmate
                                              Positive Staff
                               Inmates                          Deaths
                4/1/2020           57                37            3
                4/2/2020           75                39            6
                4/3/2020           91                50            7
                4/4/2020          120                54            8
                4/5/2020          138                59            8
                4/6/2020          195                63            8
                4/7/2020          241                72            8
                4/8/2020          272               105            8
                4/9/2020          283               125            8
               4/10/2020          318               163            9
               4/11/2020          335               185            9
               4/12/2020          352               189           10
               4/13/2020          388               201           13
                                                   20
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 21 of 28



                    4/14/2020           444                248                14



            COVID-19 kills the sick and elderly at heartbreaking rates. Since January 2020, COVID-

  19 has spread widely in the United States. It is detected in all 50 states, the District of Columbia,

  Puerto Rico, Guam, and the U.S. Virgin Islands. See CDC, COVID- 19 Cases in the US, available

  at https://www.cdc.gov/coronavirus/2 019-ncov/cases-updates/cases-in-us.html.

            COVID-19’s death rate goes up 1) the older you are and 2) the sicker you are. The death rate

  increases dramatically with age. The best current evidence is that people aged 10-39 years are

  roughly 0.2% likely to die from COVID-19 (still a mortality rate double the influenza mortality

  rate).

            Then it starts going up:
                            Age                                    Case Fatality Rate
                      60-69 years old                                     3.6%
                      70-79 years old                                      8%
                      80+ years old                                        14.8%

            COVID-19’s comorbidity death rate is frightening. Across all age groups, COVID- 19 kills:

                      Condition                                     Case Fatality Rate
                 Cardiovascular disease                                   13.2%
                        Diabetes                                           9.2%
                     Hypertension                                          8.4%
               Chronic respiratory disease                                  8%
           This information derived from analysis of death in Hubei Province, China.

            In Wuhan, of the hospitalized population who ended up dying from COVID-19, 48% of

  them had hypertension, 31% had diabetes, and 24% had coronary heart disease. See Fei Zhou et

  al., Clinical course and risk factors for mortality of adult inpatients with COVID- 19 in Wuhan,

  China: a retrospective cohort study, Lancet (Mar. 11, 2020), available at

                                                    21
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 22 of 28



  https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30566-3/fulltext.

         Given the fact that the Mr. Marulanda Trujillo suffers from heart disease, hypertension,

  hyerlidemia, and coronary heart disease, he faces a substantial likelihood of death in the event he

  contracts the corona virus. Rather than wait until he does so, the present facts provide a compelling

  predicate to request compassionate release.

                  RELEASE PLAN IF PRAYER FOR RELIEF IS GRANTED.

         If this Court grants Mr. Marulanda Trujillo’s emergency motion, he will quarantine

  himself for 14 days in Fort Lauderdale, Florida, where he will stay with close family friends, and

  he will thereafter forthwith self-deport to his native country of Colombia.

         Based upon the foregoing, Mr. Marulanda Trujillo respectfully requests this

  Honorable Court to grant the instant Emergency Motion for Compassionate Release,

  and to further order the following:

      1. Mr. Marulanda Trujillo’s sentence of imprisonment should be reduced to time
         served, followed by five years of supervised release, including, as an additional
         special condition of supervised release, a period of 14 days of quarantine that are
         to be completed in Miami, Florida, before Mr. Marulanda self-deports. Mr.
         Marulanda Trujillo will self-quarantine in Fort Lauderdale, Florida, with close
         family friends, the residence address will be disclosed to U.S. Probation, the
         government, and the Court prior to his release.

      2. The Federal Bureau of Prisons should be directed by this Honorable Court to
         release Mr. Marulanda Trujillo immediately after the United States Probation
         Office approves his release plan.

        CONCLUSION, CERTIFICATE OF CONFERENCE AND EXHAUSTION.

         The undersigned has not had an opportunity to discuss this motion with the DOJ prior to

  its filing. On June 14, 2019, the Warden at Fort Dix declined Mr. Marulanda Trujillo’s request for

  compassionate release. (Ex. 8) Consistent with governing law, the BOP is not the final word and


                                                   22
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 23 of 28



  Mr. Marulanda could during the pendency of any appeal.

                                                               Respectfully submitted,


                                                               /s Alvin E. Entin
                                                               ALVIN E. ENTIN, ESQ.
                                                               Fla. Bar No: 127027
                                                               E-mail: aentin@hotmail.comm
                                                               ENTIN LAW GROUP, P.A.
                                                               633 S. Andrews Avenue, Suite 500
                                                               Ft. Lauderdale, Florida 33301
                                                               Tel: (954) 761-7201
                                                               Fax: (954) 764-2443
                                                               Attorney for Defendant




                                     CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 24th day of April, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is

 being served this day on all counsel of record or pro se parties identified on the attached Service List

 in the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

 or in some other authorized manner for those counsel or parties who are not authorized to receive

 electronically Notices of Filing.




                                                               /s/ Alvin E. Entin
                                                               Alvin E. Entin, Esquire




                                                   23
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 24 of 28




                                       24
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 25 of 28




                                        7
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 26 of 28




                                        7
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 27 of 28




                                       9
Case 1:11-cr-20349-UU Document 62 Entered on FLSD Docket 04/24/2020 Page 28 of 28




                                       10
